DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites that “a high vacuum prevails” in the filled pouch. Firstly, it is not clear what the metes and bounds of ‘prevails’ in this context might be, or what the vacuum might be competing against. Secondly, there cannot be a vacuum in the pouch when the pouch is explicitly full of the phase change material, not nothing. Finally, the pouch is flexible and not capable of maintaining its shape under a reduced pressure. For all of the above reasons, the metes and bounds of this claim are unknowable and the claim is rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weatherhill (WO 2010/012990 A2).
Regarding claim 1, Weatherhill teaches a double-walled (e.g. 4 and 11) crockery comprising a first wall to be heated or cooled (4) and a second wall (11), wherein between the first and second walls is located a space (see Fig. 3) in which a pouch (12) filled with phase change material (14; Pg. 7, “water or a freezing compound”) is accommodated, wherein the pouch is arranged against the first wall of the crockery (see Fig. 3) and wherein a thermally insulating layer (air gap within 11) is present between the pouch and the second wall of the crockery (Figs. 2-3).

Weatherhill further teaches that: the pouch may be filled with phase-change material not accommodated in capsules (Pg. 4, “water or a freezing compound” with no mention of encapsulation), per claim 2; the thermally insulating layer is an air layer (see Figures 2-3; because a vacuum or air gap is specified for the gap 3, the lack of any specification of the gaps in Figure 2 indicates the same selection of air or vacuum), per claim 4; the first and second walls may be manufactured from ceramic material (Pg. 5, “any combination of glass, ceramics, plastic…”), per claim 5; the first and second parts which comprise the first and second walls (4 and 11) may be made of ceramics (Pg. 5, “any combination of glass, ceramics, plastic…”) and the first and second parts are attached (see fig. 3) such that they bound a closed space in which the pouch (12) is accommodated (see Fig. 3), per claim 6; the first and second parts may comprise the upper and lower parts of a cup (see fig. 3), per claim 7; the thermally insulating layer may comprise an elastic pressing material (16) configured to press (17) the pouch against the first wall of the crockery (see Fig. 3), per claim 8; the first wall (4) of the crockery is substantially flat (Figs. 2-3) and the pouch is arranged against a central part of the first wall such that a border part of the first wall is left clear (see Fig. 3), per claim 14; the first wall is a wall to be cooled (abstract) and the phase-change material has a melting temperature between 0 and 14 degrees Celsius (Pg. 4, “water or a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherhill in view of Patton (US 6,695,373).
Regarding claim 12, Weatherhill teaches the claimed invention except for the thickness of the phase-change pouch.
Patton teaches that such phase-change containing pouches (19) may range in thickness between ¼ to ½ inches (which overlaps the recited range of 2-10 mm; Col. 5:49).


Regarding claim 15, Weatherhill teaches the claimed invention except for the bowl shape.
Patton teaches that it is old and well-known to form such cold-retention devices in bowl shapes (see Figures).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Weatherhill in a bowl shape, as taught by Patton, in order to allow for use with soups or other such foodstuffs commonly served in bowls.

Regarding claim 21, Weatherhill does not discuss a welding layer and a barrier layer.
Patton teaches that it is old and well-known to form PCM containing pouches (see Figs. 5 and 4B) from two layers of film welded together (in a welding layer) to form a central pouch containing the PCM (barrier layer; see Col. 4:17-24).
As Weatherhill is entirely silent as to the means of formation of his pouch and leaves the details entirely to one of ordinary skill, it would have been obvious to one of ordinary skill to utilize well-known pouch formation methods, such as that taught by Patton.

Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherhill in view of Ducrocq (US 2011/0151740).
Regarding claims 20 and 25, Weatherhill does not specify the thickness of the pouch films.
Ducrocq teaches that it is old and well-known to form PCM containing pouches (Fig. 1) from films that are in the order of 90 microns thick (which overlaps all claimed ranges).
.

Claims 3 and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherhill in view of Hongo (US 2016/0282057).
Regarding claim 23, Weatherhill teaches the claimed limitations except for the use of aluminum to form the films.
Hongo teaches that it is old and well-known in the art to form PCM containing pouches from two aluminum films (Para. [0037]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the films of Weatherhill from aluminum, as taught by Hongo, to take advantage of the low thermal resistance and high strength of aluminum.

Regarding claim 3, Weatherhill does not discuss gluing the pouch to the first wall of the crockery.
Hongo teaches that it is old and well-known to attach a phase change material containing pouch (22) to the device to which is exchanges thermal energy via adhesives (Para. [0049]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adhere the pouch of Weatherhill to the first face of the crockery via adhesives, as taught by Hongo, in order to prevent shifting of the pouch over time.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherhill in view of Spellers (US 2016/0150896).

Spellers teaches a piece of crockery utilizing a pouch of phase change material (13, 14) with a phase transition temperature from -40 to 120 degrees C.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a phase change material in the device of Weatherhill anywhere within the taught range of Spellers in order to allow for the optimization of the device to different foodstuffs with different optimal serving or storage temperatures.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherhill in view of Patton and Spellers.
Weatherhill, as modified, does not specify the precise materials for manufacturing the films.
Spellers teaches that it is old and well-known to form the two films of a phase change material containing pouch of sandwiched polypropylene and polyamide.
As Weatherhill does not specify the materials to be used and explicitly leaves such material choices to one of ordinary skill, it would have been obvious to one of ordinary skill to utilize well-known materials, such as those taught by Spellers. In the resulting combination, as the entirety of the first and second films are made of a sandwiched material of polypropylene and polyamide, both the welded and the barrier layers comprise each of the required materials.

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherhill in view of Murdough (US 3,734,077) and Mack (US 2012/0267070).
Regarding claims 10 and 24, Weatherhill teaches the use of a spring with limited contact area to the pouch.

It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the spring device of Weatherhill with the insulative structure of Murdough in order to fulfill the same pressing function while also insulating and retaining the pouch from side-to-side motion.
Murdough specifically recognizes equivalent materials may replace his fiberglass (“any suitable insulating and cushioning material”; Col. 3:1-10), thereby leaving the precise material selection to one of ordinary skill in the art. Therefore, it would have been obvious to the ordinary artisan to have used polyurethane closed cell foam since it is recognized in the art as an equivalent insulative material. See Mack, US 2012/0267070; Para. [0041]. Furthermore, the selection of a known material on the basis of its suitability for its intended purpose has been held to be within ordinary skill in the art.  See MPEP 2144.07. Mack further evidences that such materials may have a heat conduction coefficient of less than 0.5 W/mK (Para. [0038] and [0042]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherhill.
Weatherhill does not specify the particular rate of energy release per surface area. However, Weatherhill does specify that the rate of thermal transfer and the size of the phase change material containing pouch are results effective variables which are to be co-optimized based on expected applications (Pg. 3, first paragraph). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the rate of energy release per surface area of the device based on any expected application, including the particular recited values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763